April 27, 2007


Mr. Mike Willatt
Willatt & Flickinger
2001 North Lamar
Austin, TX 78705
Mr. Jon R. Alworth
Attorney at Law
243 E. Elizabeth
Brownsville, TX 78520

RE:   Case Number:  05-0855
      Court of Appeals Number:  13-03-00329-CV
      Trial Court Number:  02-524-D

Style:      SOUTH TEXAS WATER AUTHORITY A/K/A SOUTH TEXAS WATER AUTHORITY
      INDUSTRIAL DEVELOPMENT CORPORATION
      v.
      ROMEO L. LOMAS AND W.A.T.E.R. (CITIZENS FOR WATER ACQUIRED THROUGH
      EQUAL RATES)

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and dismisses the case.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Martha I.  |
|   |Soliz          |
|   |Ms. Cathy      |
|   |Wilborn        |